Exhibit 10.9

THIRD AMENDED AND RESTATED

EMPLOYMENT AND NON-COMPETITION AGREEMENT

THIS THIRD AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETITION AGREEMENT
(“Agreement”) is entered into as of the 10th day of February, 2016 (the
“Effective Date”), between Offshore Group Investment Limited (“Company”), and
Douglas G. Smith (“Employee” or “Executive”).

R E C I T A L S:

WHEREAS, Vantage Drilling Company and Executive entered into an Employment
Agreement dated as of July 16, 2014 (as amended and/or restated, the “Previous
Agreement”), providing for Executive’s employment by the Company and setting
forth the terms and conditions for such employment; and

WHEREAS, the Company and Executive agree that the Previous Agreement should be
amended to replace Vantage Drilling Company as a party to the agreement with the
Company and to make such other changes as the Company and Executive agree are
necessary and in the Parties’ mutual best interests; and

WHEREAS, the Company and Executive desire to amend and restate the Previous
Agreement to reflect the amendments reflected in this Agreement; and

WHEREAS, Executive is employed as an integral part of the Company’s management
and participates in the decision-making process relative to short and long-term
planning and policy for the Company; and

WHEREAS, the Company desires to obtain assurances from Executive that he will
devote his best efforts to the Company and will not enter into competition with
the Company, solicit its customers, or solicit employees of the Company after
termination of his employment; and

WHEREAS, Executive serves as a key employee with special and unique talents and
skills of peculiar benefit and importance to the Company; and

WHEREAS, Executive is desirous of committing himself to serve on the terms
herein provided.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 1 of 28



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties agree to this Agreement as
follows:

 

1. EMPLOYMENT TERM AND DUTIES

1.1 Term of Employment. Effective as of the Effective Date, the Company hereby
agrees to continue to employ Executive as its Chief Financial Officer, and
Executive hereby agrees to accept such employment, on the terms and conditions
set forth herein, for the period commencing on the Effective Date and expiring
as of July 15, 2016 (the “Basic Term”) (unless sooner terminated as hereinafter
set forth). The Basic Term shall be automatically extended by one year
commencing on the first (1st) anniversary date and on each subsequent
anniversary date thereafter (each such date being a “Renewal Date”), unless and
until at least ninety (90) days prior to a Renewal Date either party hereto
gives written notice to the other that the Basic Term should not be further
extended after the next Renewal Date (a “Notice of Non-Renewal”), in which event
the Termination Date shall be the Renewal Date next following receipt of the
Notice of Non-Renewal. For the removal of any doubt, unless the Company provides
Executive with written notice of its intention not to renew this Agreement at
least ninety (90) days prior to the expiration of the Basic Term or before the
Renewal Date, this Agreement shall automatically renew for an additional
one-year period commencing on the first (1st) day after each anniversary date.
The period of time commencing on the Effective Date until the Agreement has been
terminated as set forth herein shall be referred to as the “Employment Period.”

1.2 Duties as Executive of the Company. Executive shall, subject to the
supervision of the Chief Executive Officer and Board, have general management
and control of the Company’s finances in the ordinary course of its business
with all such powers with respect to such management and control as may be
reasonably incident to such responsibilities. Executive shall devote his full
time and attention to diligently attending to the business of the Company during
the Employment Period. During the Employment Period, Executive shall not
directly or indirectly render any services of a business, commercial, or
professional nature to any other person, firm, corporation, or organization,
whether for compensation or otherwise, without the prior written consent of the
Chairman of the Board. However, Executive shall have the right to (i) serve on
corporate, civic or charitable boards or committees, provided that the Board
must approve Executive’s service on more than two (2) outside corporate boards,
(ii) deliver lectures, fulfill speaking engagements or teach at educational
institutions, and (iii) engage in such activities as may be appropriate in order
to manage his personal investments so long as all such activities do not
materially interfere or conflict with the performance of his duties to the
Company hereunder. The conduct of such activity shall not be deemed to
materially interfere or conflict with Executive’s performance of his duties
until Executive has been notified in writing thereof and given a reasonable
period in which to cure the same.

1.3 Place of Performance. Executive’s place of performance shall be mutually
determined by Executive and the Company. During the Employment Period, the
Company shall maintain executive offices for Executive in Houston, Texas, or in
the location where Executive is assigned if Executive is employed for overseas
employment. During the Employment Period, the Company shall provide Executive
with an office and staff consistent with the practices of the Company in effect
during Executive’s Basic Term of Employment.

1.4 Fiduciary Duty. Executive acknowledges and agrees that he owes a fiduciary
duty to the Company and further agrees to make full disclosure to the Company of
all business opportunities pertaining to the Company’s business and shall not
act for his own benefit concerning the subject matter of his fiduciary
relationship.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 2 of 28



--------------------------------------------------------------------------------

1.5 Compliance. Executive agrees that he will not take any action in violation
of United States laws or other laws applicable to Executive’s employment,
including, but without limited to the Foreign Corrupt Practices Act, the UK
Bribery Act of 2010, and the Securities Exchange Act of 1934.

 

2. COMPENSATION AND RELATED MATTERS

2.1 Base Salary. Executive shall receive a base salary (the “Base Salary”) paid
by the Company at the annual rate of $318,000 (Three Hundred Eighteen Thousand
Dollars), payable in accordance with the Company’s general payment practices,
but no less frequently than monthly, in substantially equal installments, with
the opportunity for increases from time to time thereafter in accordance with
the Company’s regular executive compensation practices.

2.2 Bonus Payments. For each full fiscal year of the Company that begins and
ends during the Employment Period, Executive shall be eligible to earn an annual
cash bonus in such amount as shall be determined by the Compensation Committee
of the Board (the “Compensation Committee”) based on the achievement by the
Company and Executive of performance goals established by the Compensation
Committee for each such fiscal year; provided, that the “Target Annual Bonus”
shall be no less than 75% of Executive’s Base Salary. The Compensation Committee
shall establish objective criteria to be used to determine the extent to which
performance goals have been satisfied.

2.3 Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by him in
accordance with the policies and procedures established by the Compensation
Committee for the Company’s senior executive officers in performing services
hereunder, provided that Executive properly accounts for such expenses in
accordance with the Company’s policies and procedures.

2.4 Automobiles. The Company shall provide Executive with an automobile
allowance of $750 per month, consistent with the practices of the Company.

2.5 Business, Travel and Entertainment Expenses. The Company shall promptly
reimburse Executive for all business, travel and entertainment expenses
consistent with Executive’s titles and the practices of the Company.

2.6 Vacation. Executive shall be entitled to four (4) weeks of vacation per
year. Vacation not taken during the applicable fiscal year (but not in excess of
three weeks) shall be carried over to the next following fiscal year, subject to
the Company’s then current practices.

2.7 Welfare, Pension and Incentive Benefit Plans. During the Employment Period,
Executive (and his eligible spouse and dependents) shall be entitled to
participate in all the welfare benefit plans and programs maintained by the
Company from time-to-time for the benefit of its senior executives, including,
without limitation, all medical, hospitalization, dental, disability, accidental
death and dismemberment and travel accident insurance plans and programs. In
addition, during the Employment Period, Executive shall be eligible to
participate

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 3 of 28



--------------------------------------------------------------------------------

in all pension, retirement, savings and other employee benefit plans and
programs maintained from time-to-time by the Company for the benefit of its
senior executives, other than any annual cash incentive plan.

2.8 Dues. During the Employment Period, the Company shall pay or promptly
reimburse Executive for annual dues for membership in professional
organizations, to the extent that such dues are for the purpose of Executive
maintaining continuing educational requirements and/or professional licenses
directly related to the position in which Executive is employed.

2.9 Other Benefits. Executive shall be entitled to participate in or receive
benefits under any compensatory employee benefit plan or other arrangement made
available by the Company now or in the future (“Other Benefits”) to its senior
executive officers and key management employees, subject to and on a basis
consistent with the terms, conditions, and overall administration of such plan
or arrangement. Nothing paid to Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the Base Salary payable to Executive pursuant to Section 2.1 of this
Agreement. The Company shall not make any changes in any employee benefit plans
or other arrangements in effect on the date hereof or subsequently in effect in
which Executive currently or in the future participates (including, without
limitation, each pension and retirement plan, supplemental pension and
retirement plan, savings and profit sharing plan, stock or unit ownership plan,
stock or unit purchase plan, stock or unit option plan, life insurance plan,
medical insurance plan, disability plan, dental plan, health and accident plan,
or any other similar plan or arrangement) that would adversely affect
Executive’s rights or benefits thereunder, unless such change occurs pursuant to
a program applicable to substantially all executives of the Company and does not
result in a proportionately greater reduction in the rights of or benefits to
Executive as compared with any other executive of the Company. The Company shall
recommend that Executive receive an annual award of restricted stock and/or
stock options in the Company in the amount of approximately Seven Hundred Fifty
Thousand Dollars ($750,000) based on market studies of industry executives, but
Executive recognizes and agrees that future years could vary significantly as
market conditions and industry compensation trends change and nothing herein
shall require the Company or the Board to make any grant in any particular
amount. If there is a Change of Control (as herein defined), any Stock Awards
(as herein defined) which Executive has received under this Agreement, other
than the Initial Award (as defined herein), shall vest immediately. The Initial
Award shall be governed by the applicable award agreement.

2.10 Perquisites. Executive shall be entitled to receive the perquisites and
fringe benefits appertaining to an executive officer of the Company, in
accordance with any practice established by the Compensation Committee.

2.11 Proration. Any payments or benefits payable to Executive hereunder in
respect of any calendar year during which Executive is employed by the Company
for less than the entire year, unless otherwise provided in the applicable plan
or arrangement, shall be prorated in accordance with the number of days in such
calendar year during which he is so employed.

2.12 Insurance. The Company may, from time to time, apply for and take out, in
its own name and at its own expense, naming itself or one or more of its
affiliates as the designated beneficiary (which it may change from time to
time), policies for life, health, accident, disability

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 4 of 28



--------------------------------------------------------------------------------

or other insurance upon Executive in any amount or amounts that it may deem
necessary or appropriate to protect its interest. Executive agrees to aid the
Company in procuring such insurance by submitting to medical examinations and by
completing, executing and delivering such applications and other instruments in
writing as may reasonably be required by an insurance company or companies to
which any application or applications for insurance may be made by or for the
Company.

 

3. TERMINATION

3.1 Definitions. For purposes of this Agreement, the following terms shall have
the indicated meanings:

A. “Anticipatory Termination” shall mean the termination of Executive’s
employment by the Company without Cause or by Executive for Good Reason, within
the six-month period immediately prior to the date on which a Change of Control
occurred, which Change of Control is a “change in the ownership or effective
control of the corporation or in the ownership of a substantial portion of the
assets of the corporation” under Treasury Regulation Section 1.409A-3(i)(5),
provided that it is reasonably demonstrated by Executive that such termination
of employment was either (i) at the request of a third party who has taken steps
reasonably calculated to effect such Change of Control or (ii) otherwise arose
in connection with or anticipation of such Change of Control.

B. “Cause” shall mean:

(i) Material dishonesty which is not the result of an inadvertent or innocent
mistake of Executive with respect to the Company or any of its subsidiaries;

(ii) Willful misfeasance or nonfeasance of duty by Executive intended to injure
or having the effect of injuring in some material fashion the reputation,
business, or business relationships of the Company or any of its subsidiaries or
any of their respective officers, directors, or employees;

(iii) Material violation by Executive of this Agreement;

(iv) Commission by Executive of (A) any felony, (B) any crime involving moral
turpitude or (C) any crime which would reflect in some material fashion
unfavorably upon the Company or any of its subsidiaries, in each case other than
a minor vehicular offense; or

(v) Violation of Sections 1.4 or 1.5 above.

C. “Change of Control” shall mean, subject to Section 3.8.3 below, a change in
control of the Company which results from the occurrence of any one or more of
the following events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 5 of 28



--------------------------------------------------------------------------------

of fifty percent (50%) or more of either (A) the then outstanding shares of
common stock of the Company (the “Outstanding Company Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change of Control: (A) any acquisition directly from the
Company or any subsidiary, (B) any acquisition by the Company or any subsidiary
or by any employee benefit plan (or related trust) sponsored or maintained by
the Company or any subsidiary, or (C) any acquisition by any corporation
pursuant to a reorganization, merger, consolidation or similar business
combination involving the Company (a “Merger”), if, following such Merger, the
conditions described in subsection (iv) (below) are satisfied; or

(ii) A reverse merger involving the Company or the parent of the Company (as
defined in Section 424(e) of the Internal Revenue Code of 1986, as amended (the
“Code”) or an equivalent non-corporate entity (“Parent”), in which the Company
or the Parent, as the case may be, is the surviving corporation but the shares
of common stock of the Company or the Parent outstanding immediately preceding
the merger are converted by virtue of the merger into other property, whether in
the form of securities, cash or otherwise, and the shareholders of the Parent
immediately prior to the completion of such transaction hold, directly or
indirectly, less than fifty percent (50%) of the beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of the surviving
entity or, if more than one entity survives the transaction, the controlling
entity; or

(iii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(iv) The effective date of a Merger, unless immediately following such Merger,
(A) substantially all of the holders of the Outstanding Company Voting
Securities immediately prior to Merger beneficially own, directly or indirectly,
more than fifty percent (50%) of the common stock of the corporation resulting
from such Merger (or its parent corporation) in substantially the same
proportions as their ownership of Outstanding Company Voting Securities
immediately prior to such Merger, and (B) at least a majority of the members of
the board of directors of the corporation resulting from such Merger (or its
parent corporation) were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such Merger; or

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 6 of 28



--------------------------------------------------------------------------------

(v) The sale or other disposition of all or substantially all of the assets of
the Company, unless immediately following such sale or other disposition,
(A) substantially all of the holders of the Outstanding Company Voting
Securities immediately prior to the consummation of such sale or other
disposition beneficially own, directly or indirectly, more than fifty percent
(50%) of the common stock of the corporation acquiring such assets in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to the consummation of such sale or
disposition, and (B) at least a majority of the members of the board of
directors of such corporation (or its parent corporation) were members of the
Incumbent Board at the time of execution of the initial agreement or action of
the Board providing for such sale or other disposition of assets of the Company;
or

(vi) The adoption of any plan or proposal for the liquidation or dissolution of
the Company.

Notwithstanding the foregoing provisions of this definition of Change of
Control, for purposes of this Agreement other than the vesting of Stock Awards
under Sections 2.9 and 3.4.2, a Change of Control shall not be deemed to occur
unless such event or events would also be a “change in the ownership or
effective control of the corporation or in the ownership of a substantial
portion of the assets of the corporation” under Treasury Regulation
Section 1.409A-3(i)(5).

D. “Disability” shall mean a disability suffered by Executive because he (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company.

E. “Good Reason” shall mean any of the following (without Executive’s express
written consent):

(i) A reduction in Executive’s Base Salary;

(ii) The failure of the Company to continue to provide Executive with office
space, related facilities and secretarial assistance that are commensurate with
Executive’s responsibilities to and position with the Company;

(iii) Following a Change of Control, (A) a material adverse alteration in the
nature or status of Executive’s title, duties or responsibilities, or (B) the
assignment of duties or responsibilities inconsistent with Executive’s status,
title, duties and responsibilities;

(iv) A failure by the Company to continue in effect any employee benefit plan in
which Executive was participating, or the taking of any action by the Company
that would adversely affect Executive’s participation in, or materially reduce
Executive’s benefits under, any such employee benefit plan, unless such failure
or such taking of any action adversely affects the senior executive officers or
key members of corporate management of the Company generally to the same extent;

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 7 of 28



--------------------------------------------------------------------------------

(v) For Houston, Texas based executives exclusively, (A) a relocation of the
Company’s principal offices exceeding a distance of fifty (50) miles from the
Company’s current executive office located in Houston, Texas, or (B) Executive’s
relocation to any place other than the principal executive offices, except for
reasonably required travel by Executive on the Company’s business;

(vi) The non-renewal, or delivery of any notice of non-renewal, of this
Agreement by the Company;

(vii) Any material breach by the Company of this Agreement;

(viii) The failure by the Company to indemnify, pay or reimburse Executive at
the time and under circumstances required by this Agreement; or

(ix) Any failure by the Company to obtain the assumption and performance of this
Agreement by any successor (by merger, consolidation, or otherwise) or assign of
all or substantially all of the Company.

Notwithstanding any other provision of this Agreement, Executive’s employment
under this Agreement may be terminated during the Employment Period by Executive
for Good Reason, if one of the forgoing events shall occur without the written
consent of Executive. Any such termination pursuant to this Section shall be
made by Executive providing written notice to the Company specifying the event
relied upon for such termination and given within sixty (60) days after such
event. Any termination pursuant to this Section shall be effective thirty
(30) days after the date Executive has given the Company such written notice
setting forth the grounds for such termination with specificity. However, Good
Reason shall exist with respect to an above specified matter only if such matter
is not corrected by the Company within thirty (30) days of its receipt of such
written notice of such matter from Executive, and in no event shall a
termination by Executive more than ninety (90) days following the date of the
event described above be a termination for Good Reason due to such event.

F. “Termination Date” shall mean the date Executive is terminated for any reason
pursuant to Section 3.9.2 of this Agreement.

G. “Retirement” shall mean any separation of employment of Executive from the
Company, other than a termination for Cause, so long as Executive has had at
least five years of continuous service with the Company and/or any of its
subsidiaries or affiliates, including Vantage Drilling Company, and Executive
provides at least six months advance notice to the Board of any such planned
Retirement, provided that the Compensation Committee determines that such
termination of employment shall be treated as a “Retirement” for purposes of
this Agreement. Notwithstanding any other provision of this Agreement to the
contrary, and for the avoidance of doubt, upon Retirement, Executive shall be
entitled exclusively to the benefits provided in Section 3.10 hereof, and under
no circumstances shall Retirement constitute a Termination Without Cause, or a
Termination by Executive with Good Reason.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 8 of 28



--------------------------------------------------------------------------------

3.2 Notice to Cure. Executive may not be terminated for Cause unless and until
there has been delivered to Executive written notice from the Board supplying
the particulars of Executive’s acts or omissions that the Board believes
constitute Cause, a reasonable period of time (not less than thirty (30) days)
has been given to Executive after such notice to either cure the same or to meet
with the Board, with his attorney if so desired by Executive, and following
which the Board by action of not less than two-thirds of its members (excluding
Executive for purposes of determining such majority) furnishes to Executive a
written resolution specifying in detail its findings that Executive has been
terminated for Cause as of the date set forth in the notice to Executive.

3.3 Good Faith Belief. For purposes of this Agreement, no act or failure to act
by Executive shall be considered “willful” if such act is done by Executive in
the good faith belief that such act is or was to be beneficial to the Company or
one or more of its businesses or subsidiaries or affiliates, or such failure to
act is due to Executive’s good faith belief that such action would be materially
harmful to the Company or one of its businesses. Executive’s actions resulting
in a violation of law, including but not limited to laws specified in
Section 1.5, shall not constitute a good faith belief for purposes of this
Section or this Agreement. Cause shall not exist unless and until the Company
has delivered to Executive a copy of a resolution duly adopted by not less than
two-thirds of the Board (excluding Executive for purposes of determining such
majority) at a meeting of the Board called and held for such purpose after
reasonable (but in no event less than thirty (30) days’) notice to Executive and
an opportunity for Executive, together with his counsel, to be heard before the
Board, finding that in the good faith opinion of the Board that “Cause” exists,
and specifying the particulars thereof in detail. This Section shall not prevent
Executive from challenging in an arbitration proceeding the Board’s
determination that Cause exists or that Executive has failed to cure any act (or
failure to act) that purportedly formed the basis for the Board’s determination.

3.4 Termination Without Cause or Termination For Good Reason: Benefits. If
Executive’s employment is terminated either by the Company without Cause, but
not because of Executive’s Disability or death, or by Executive for Good Reason,
if Executive executes and delivers to the Company a Release Agreement in
accordance with Section 3.9.4, Executive shall receive the payments and benefits
described in this Section 3.4 unless Executive is entitled to benefits under
Section 3.8 below.

3.4.1. Base Salary and Annual Bonus. The Company shall pay Executive an amount
equal to two (2) times the sum of Executive’s annual Base Salary and Target
Annual Bonus, which shall be paid in substantially equal installments in
accordance with the Company’s normal payroll practices commencing on the
sixtieth (60th) day following the Termination Date through the second
(2nd) anniversary of the Termination Date, provided that the first such payment
shall include any amounts that would have otherwise been paid during the period
from the Termination Date through the sixtieth (60th) day following the
Termination Date.

3.4.2. Stock Awards. If there is a Change of Control, termination without Cause
or termination for Good Reason, any equity-based awards under any long-term
incentive plans or programs as Company may adopt from time to time (“Stock
Awards”) which Executive has received shall vest immediately, provided, however,
that the

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 9 of 28



--------------------------------------------------------------------------------

foregoing shall not apply to the initial Stock Awards granted to Executive
pursuant to the Offshore Group Investment Limited 2016 Management Incentive Plan
(the “MIP”) in connection with and at the time of the Company’s emergence from
its 2015 chapter 11 bankruptcy and any Petrobras Litigation Award granted under
the MIP (collectively, the “Initial Award”), which shall be governed in
accordance with the applicable award agreement. For the avoidance of doubt,
Stock Awards (other than the Initial Award) that are performance-based shall
vest according to the Stock Award’s “target level,” provided that such
performance-based Stock Awards may vest at a higher level upon a Change of
Control, subject to the further determination of the Compensation Committee.

3.4.3. Expenses. All accrued compensation and unreimbursed expenses through the
Termination Date. Such amounts shall be paid to Executive in a lump sum in cash
within thirty (30) days after the Termination Date.

3.4.4. Mitigation. Executive shall be free to accept other employment during
such period, and there shall be no offset of any employment compensation earned
by Executive in such other employment during such period against payments due
Executive under this Section 3, and there shall be no offset in any compensation
received from such other employment against the Base Salary set forth above.

3.4.5. Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Executive has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Executive from the Company and its affiliates will be one
dollar ($1.00) less than three times Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Executive shall be subject to the excise tax imposed by
Section 4999 of the Code or (b) paid in full, whichever produces the better net
after-tax position to Executive (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company (or its affiliates) used in determining
if a “parachute payment” exists, exceeds one dollar ($1.00) less than three
times Executive’s base amount, then Executive shall immediately repay such
excess to the Company upon notification that an overpayment has been made.
Nothing in this Section 3.4.5. shall require the Company to be responsible for,
or have any liability or obligation with respect to, Executive’s excise tax
liabilities under Section 4999 of the Code.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 10 of 28



--------------------------------------------------------------------------------

3.5 Termination In Event of Death: Benefits. If Executive’s employment is
terminated by reason of Executive’s death during the Employment Period, this
Agreement shall terminate, except as provided herein, without further obligation
to Executive’s legal representatives under this Agreement, other than for
payment of all accrued compensation which shall be paid as otherwise provided in
this Agreement, unreimbursed expenses which shall be reimbursed in accordance
with the Company’s reimbursement policy, the timely payment or provision of
Other Benefits through the date of death, one (1) year’s Base Salary, and such
cash bonus or Stock Award, other than the Initial Award, as Executive would
otherwise have been awarded in that calendar year if Executive’s death had not
occurred. Such Base Salary shall be paid to Executive’s estate or beneficiary,
as applicable, in a lump sum in cash within ninety (90) days after the date of
death. Such cash bonus, if any, shall be paid to Executive’s estate or
beneficiary, as applicable, at such time that such cash bonus would have been
paid if Executive had remained employed. Such Stock Award, if any, shall be
granted to Executive’s estate or beneficiary, as applicable, as of Executive’s
date of death. With respect to the provision of Other Benefits, the term Other
Benefits as used in this Section shall include, without limitation, and
Executive’s estate and/or beneficiaries shall be entitled to receive, benefits
at least equal to the most favorable benefits provided by the Company to the
estates and beneficiaries of other executive level employees of the Company
under such plans, programs, practices, and policies relating to death benefits,
if any, as in effect with respect to other executives and their beneficiaries at
any time during the one hundred twenty (120) day period immediately preceding
the date of death. Additionally, all Stock Awards, other than the Initial Award
(which shall be governed by the applicable award agreement), shall be vested
immediately and shall be exercisable for the lesser of one year after the date
of such vesting or the remaining term of such option.

3.6 Termination In Event of Disability: Benefits. If Executive’s employment is
terminated by reason of Executive’s Disability during the Employment Period,
this Agreement shall terminate, except as provided herein, without further
obligation to Executive under this Agreement, other than for payment of all
accrued compensation which shall be paid as otherwise provided in this
Agreement, unreimbursed expenses which shall be reimbursed in accordance with
the Company’s reimbursement policy, the timely payment or provision of Other
Benefits through the Termination Date, one (1) year’s Base Salary, and such cash
bonus or Stock Award, other than the Initial Award, as Executive would otherwise
have been awarded in that calendar year if Executive’s termination had not
occurred. Such Base Salary shall be paid to Executive in a lump sum in cash
within ninety (90) days after the Termination Date. Such cash bonus, if any,
shall be paid to Executive at such time that such cash bonus would have been
paid if Executive had remained employed. Such Stock Award, if any, shall be
granted as of Executive’s Termination Date. In addition, all outstanding Stock
Awards, other than the Initial Award (which shall be governed by the applicable
award agreement), shall vest immediately upon such termination due to Disability
and shall be exercisable from the Termination Date for the remainder of their
term.

3.7 Voluntary Termination by Executive and Termination for Cause: Benefits.
Executive may terminate his employment with the Company without Good Reason by
giving

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 11 of 28



--------------------------------------------------------------------------------

written notice of his intent and stating an effective Termination Date at least
ninety (90) days after the date of such notice; provided, however, that the
Company may accelerate such effective date by paying Executive through the
proposed Termination Date and also vesting awards that would have vested but for
this acceleration of the proposed Termination Date and also vesting awards that
would have vested but for this acceleration of the proposed Termination Date.
Upon such a termination by Executive, except as provided in Section 5, or upon
termination for Cause by the Company, this Agreement shall terminate and the
Company shall pay to Executive all accrued compensation, unreimbursed expenses
and the Other Benefits through the Termination Date. Such amounts shall be paid
to Executive in a lump sum in cash within thirty (30) days after the Termination
Date. In addition, all unvested stock options shall terminate and all vested
options will terminate one hundred twenty (120) days after the Termination Date
or, if sooner, upon the expiration of the remaining term of such option.

3.8 Change of Control: Benefits.

3.8.1. If (a) Executive’s employment is terminated either (i) by the Company
without Cause, but not because of Executive’s Disability or death, or (ii) by
Executive for Good Reason, (b) Executive’s Termination Date is during the period
beginning six (6) months immediately preceding a Change of Control and ending
twenty-four months after the date of the Change of Control, provided that if
Executive’s Termination Date is prior to the date of a Change of Control such
termination is an Anticipatory Termination and (c) Executive executes and
delivers to the Company a Release Agreement in accordance with Section 3.9.4,
Executive shall receive the following payments and benefits in lieu of any
payments or benefits under Section 3.4.1 herein:

(i) Base Salary and Annual Bonus. The Company shall pay Executive an amount
equal to the sum of Executive’s Base Salary plus Executive’s Average Bonus
Amount, multiplied by three (3). For purposes of this Section 3.8.1, “Average
Annual Bonus” means the amount equal to the annual average of the annual bonuses
earned in respect of a fiscal year of the Company that was paid or payable to
Executive by the Company and any affiliate for each of the three fiscal years of
the Company that immediately precede the fiscal year in which the Change of
Control occurs, but not less than the greater of (A) Executive’s highest annual
target bonus during any of such three preceding fiscal years or (B) Executive’s
targeted bonus for the fiscal year in which the Change of Control occurs. Such
amounts shall be paid on the sixtieth (60th) day following the Termination Date,
provided, however, that if Executive’s termination of employment is an
Anticipatory Termination, such amount shall be paid on the sixtieth (60th) day
immediately following the Change of Control and shall be reduced by any payment
previously made under Section 3.4.1.

(ii) Accelerated Vesting of Stock Awards. Notwithstanding any provision of this
Agreement to the contrary, in (A) the award agreement for the Stock Award or
(B) the plan under which the Stock Award was granted, with respect to Executive,
each outstanding Stock Award held by Executive immediately before the
Termination Date and not yet exercised or forfeited (as the case may be) will
automatically accelerate and become fully vested, exercisable, and
nonforfeitable as of the Termination Date, or in the event of an Anticipatory
Termination as of the date

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 12 of 28



--------------------------------------------------------------------------------

of the occurrence of the Change of Control (in each case, to the extent the
Stock Award was not already fully vested and exercisable at such time), to the
same extent as though all requisite time had passed to fully vest the Stock
Award or cause it to become exercisable or nonforfeitable. This
Section 3.8.1(ii) shall not apply to the Initial Award, which shall be governed
by the terms of the applicable award agreement.

(iii) Outplacement Assistance. The Company shall provide Executive with
outplacement services, for a twelve (12) month period commencing on the
Termination Date, or in the event of an Anticipatory Termination the date of the
occurrence of the Change of Control, in an aggregate amount not to exceed
$20,000. The Company shall establish reasonable procedures for the designation,
review and approval of outplacement services, as well as for the payment or
reimbursement of the charges for such services. All requests for payment or
reimbursement of outplacement services must be submitted to the Company within
eighteen (18) months following the Termination Date, or in the event of an
Anticipatory Termination the date of the occurrence of the Change of Control,
and, upon receipt and approval, will be paid or reimbursed by the Company within
thirty (30) days thereafter, subject to Section 10 hereof.

3.8.2. Notwithstanding anything to the contrary in the Change of Control Policy
of Vantage Drilling Company, effective as of November 29, 2010 (the “Vantage
Change of Control Policy”) or the Change of Control Policy of the Company (the
“Company Change of Control Policy”), Executive shall not be entitled to receive
any payments or benefits under the Vantage Change of Control Policy, the Company
Change of Control Policy or any successor change of control policy or agreement
of the Company or any of its affiliates.

3.8.3. Notwithstanding anything herein to the contrary, for purposes of this
Agreement, the Change of Control Policy and any other plan, agreement or policy
of the Company or any of its affiliates that is applicable to Executive, a
Change of Control shall not include any change in corporate structure, any
change in the identity of the Company’s ultimate shareholders, or any other
effect resulting from a restructuring, bankruptcy case, or similar insolvency
proceeding of the Company, Vantage Drilling Company or any of its or their
current or former affiliates.

3.8.4. The payments and benefits provided in this Agreement are the sole
payments and benefits to be provided to Executive in the event of Executive’s
termination of employment, including under any change of control severance plan
or policy sponsored or maintained by the Company or any affiliate or any
predecessor or successor of the Company, including the Vantage Change of Control
Policy and the Company Change of Control Policy.

3.9 Termination Procedure.

3.9.1. Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than pursuant to

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 13 of 28



--------------------------------------------------------------------------------

Section 3.5) shall be communicated by written Notice of Termination to the other
party. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice indicating the specific termination provision in this Agreement relied
upon and setting forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under that
provision.

3.9.2. Termination Date. “Termination Date” shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive’s employment is terminated pursuant to Section 3.6, thirty (30) days
after the date of receipt of the Notice of Termination (provided that Executive
does not return to the substantial performance of his duties on a full-time
basis during such thirty (30) day period), (iii) if Executive’s employment is
terminated voluntarily without Good Reason, the date determined in accordance
with Section 3.7, and (iv) if Executive’s employment is terminated for any other
reason, the date on which a Notice of Termination is given or any later date
(within thirty (30) days after the giving of such notice) set forth in such
Notice of Termination.

3.9.3. Mitigation. Executive shall not be required to mitigate damages with
respect to the termination of his employment under this Agreement by seeking
other employment or otherwise, and there shall be no offset against amounts due
Executive under this Agreement on account of subsequent employment except as
specifically provided in this Agreement. Additionally, amounts owed to Executive
under this Agreement shall not be offset by any claims the Company may have
against Executive, and the Company’s obligation to make the payments provided
for in this Agreement, and otherwise to perform its obligations hereunder, shall
not be affected by any other circumstances, including, without limitation, any
counterclaim, recoupment, defense or other right which the Company may have
against Executive or others.

3.9.4. Release Agreement. Notwithstanding any provision of this Agreement to the
contrary, in order to receive the benefits upon termination payable under this
Section 3 (the “Termination Benefits”), Executive must first execute a release
agreement (the “Release Agreement”) on a form provided by the Company within
five (5) days of the Termination Date whereby Executive agrees to release and
waive, in return for such benefits, any claims that Executive may have against
the Company including, without limitation, for unlawful discrimination (e.g.,
Title VII of the U.S. Civil Rights Act); provided, however, the Release
Agreement shall not release any claim by or on behalf of Executive for any
payment or benefit that is provided under this Agreement or any employee benefit
plan prior to the receipt thereof. Executive must return the executed Release
Agreement and any applicable revocation period must lapse within sixty (60) days
of the Termination Date. The Company shall also execute the Release Agreement;
provided, however, that the Company may, in its sole discretion, waive the
requirement that the Release Agreement be executed by Executive and the Company
as a condition to Executive’s receipt of the Termination Benefits.
Notwithstanding any provision herein to the contrary, unless the Company has
waived the requirement for Executive and the Company to execute the Release
Agreement (as provided in the preceding sentence), no Termination Benefits shall
be payable or provided by the Company unless and until the Release Agreement has
been executed by Executive, has not been revoked, and is no

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 14 of 28



--------------------------------------------------------------------------------

longer subject to revocation by Executive. The Termination Benefits shall be
paid or provided by the Company at the end of such 60-day period, but only if
the Release Agreement has been properly executed by Executive and is not
revocable, and has not been revoked, at that time, regardless of the date on
which the Release Agreement was actually executed by Executive. If the
conditions set forth in the preceding sentence are not satisfied by Executive,
the Termination Benefits hereunder shall be forfeited.

3.10 Vesting of Benefits Upon Retirement. Upon Retirement of Executive, all
Stock Awards granted to Executive through the date of Retirement shall vest in
accordance with Section 3.4.2, other than the Initial Award (which shall be
governed by the applicable award agreement).

 

4. DIRECTOR POSITIONS

Executive agrees that upon termination of employment, for any reason, at the
request of the Chairman of the Board, he will immediately tender his resignation
from any and all Board and other positions held with the Company and/or any of
its subsidiaries and affiliates. If Executive remains as a director, at the
election of the Board, after such termination, Executive shall be compensated as
an outside director.

 

5. NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY

5.1 Company’s Trade Secrets and Goodwill. The Company shall provide Executive
with its trade secrets, goodwill, and confidential information of the Company
and contact with the Company’s customers and potential customers. Executive also
recognizes and agrees that the severance protections contained in this Agreement
are provided in consideration for, among other things, the agreements contained
in this Section, as well as the Stock Awards granted to Executive pursuant to
this Agreement. Executive agrees that the business of the Company is highly
competitive and that the trade secrets, goodwill, and confidential information
of the Company is of primary importance to the success of the Company. In
consideration of all of the foregoing, and in recognition of these conditions,
and specifically for being provided trade secrets, goodwill, and confidential
information, Executive agrees as follows:

5.2 Non-Competition During Employment. Executive agrees during the Basic Term,
and any extension of the Basic Term under this Agreement, he will not compete
with the Company by engaging in the conception, design, development, production,
marketing, or servicing of any product or service that is substantially similar
to the products or services which the Company provides, and that he will not
work for, in any capacity, assist, or became affiliated with as an owner,
partner, etc., either directly or indirectly, any individual or business which
offer or performs services, or offers or provides products substantially similar
to the services and products provided by Company.

5.3 Conflicts of Interest. Executive agrees that during the Basic Term, and any
extension of the Basic Term under this Agreement, he will not engage, either
directly or indirectly, in any activity (a “Conflict of Interest”) which might
adversely affect the Company or its affiliates, including ownership of a
material interest in any supplier, contractor, distributor, subcontractor,
customer or other entity with which the Company does business or accepting any

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 15 of 28



--------------------------------------------------------------------------------

material payment, service, loan, gift, trip, entertainment, or other favor from
a supplier, contractor, distributor, subcontractor, customer or other entity
with which the Company does business, and that Executive will promptly inform
the Chairman of the Company as to each offer received by Executive to engage in
any such activity. Executive further agrees to disclose to the Company any other
facts of which Executive becomes aware which might in Executive’s good faith
judgment reasonably be expected to involve or give rise to a Conflict of
Interest or potential Conflict of Interest.

5.4 Non-Competition After Termination. In further consideration of the Company
providing Executive with its confidential information, trade secrets, goodwill,
and proprietary business information, Executive agrees that he shall not, at any
time during the period of one (1) year after the termination of the later of the
Basic Term and any extension of the Basic Term under this Agreement, for any
reason, within any market or country in which the Company has operated assets or
provided services, or formulated a plan to operate its assets or provide
services during the last twelve (12) months of Executive’s employ, engage in or
contribute Executive’s knowledge to any work which is competitive with or
similar to a product, process, apparatus, services, or development on which
Executive worked or with respect to which Executive had access to while employed
by the Company; provided, however, that the one (1) year period set forth in
this Section 5.4 shall be a two (2) year period in the case of an Executive
whose employment is terminated due to Retirement.

5.4.1. In the event that Executive receives any payment of Base Salary from the
Company subsequent to his Termination Date, the period of Executive’s
non-competition shall continue for the duration of such payments to Executive,
but in no event shall the period of non-competition exceed a period of two
(2) years after Executive’s Termination Date, even should Executive continue to
receive payments of Base Salary following such two (2) year period.

5.4.2. Notwithstanding the time period set forth in Sections 5.4 and 5.4.1
above, in the event of Executive’s termination of employment from the Company
for any reason within one (1) year after a Change of Control as defined in
Section 3.1. C. above, the period of Executive’s non-competition shall be for a
period of six (6) months after such termination of employment date.

5.4.3. It is understood and agreed that the geographical area set forth in this
covenant is divisible so that if this clause is invalid or unenforceable in an
included geographic area, that area is severable and the clause remains in
effect for the remaining included geographic areas in which the clause is valid.

5.5 Non-Solicitation of Customers. In further consideration of the Company
providing Executive with its confidential information, trade secrets, and
proprietary business information, Executive further agrees that for a period of
one (1) year after the termination of the Basic Term and any extension of the
Basic Term under this Agreement, or for a period of two (2) years after
termination due to Retirement, he will not solicit or accept any business
similar in nature to the services provided by the Company from any customer or
client or prospective customer or client with whom Executive dealt or solicited
while employed by Company during the last twelve (12) months of his employment.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 16 of 28



--------------------------------------------------------------------------------

5.6 Non-Solicitation of Employees. Executive agrees that for the duration of the
Basic Term, and for a period of one (1) year after the termination of the Basic
Term and any extension of the Basic Term under this Agreement, or for a period
of two (2) years after termination due to Retirement, he will not either
directly or indirectly, on his own behalf or on behalf of others, solicit,
attempt to hire, or hire any person employed by Company to work for Executive or
for another entity, firm, corporation, or individual.

5.7 Confidential Information. Executive further agrees that he will not, except
as the Company may otherwise consent or direct in writing, reveal or disclose,
sell, use, lecture upon, publish or otherwise disclose to any third party any
Confidential Information or proprietary information of the Company, or authorize
anyone else to do these things at any time either during or subsequent to his
employment with the Company. This Section shall continue in full force and
effect after termination of Executive’s employment and after the termination of
this Agreement. Executive shall continue to be obligated under the Confidential
Information Section of this Agreement not to use or to disclose Confidential
Information of the Company so long as it shall not be publicly available.
Executive’s obligations under this Section with respect to any specific
Confidential Information and proprietary information shall cease when that
specific portion of the Confidential Information and proprietary information
becomes publicly known, in its entirety and without combining portions of such
information obtained separately. It is understood that such Confidential
Information and proprietary information of the Company include matters that
Executive conceives or develops, as well as matters Executive learns from other
employees of Company. Confidential Information is defined to include
information: (1) disclosed to or known by Executive as a consequence of or
through his employment with the Company; (2) not generally known outside the
Company; and (3) which relates to any aspect of the Company or its business,
finances, operation plans, budgets, research, or strategic development.
“Confidential Information” includes, but is not limited to the Company’s trade
secrets, proprietary information, financial documents, long range plans,
customer lists, employer compensation, marketing strategy, data bases, costing
data, computer software developed by the Company, investments made by the
Company, and any information provided to the Company by a third party under
restrictions against disclosure or use by the Company or others.

5.8 Original Material. Executive agrees that any inventions, discoveries,
improvements, ideas, concepts or original works of authorship relating directly
to the Company’s business, including without limitation information of a
technical or business nature such as ideas, discoveries, designs, inventions,
improvements, trade secrets, know-how, manufacturing processes, product
formulae, design specifications, writings and other works of authorship,
computer programs, financial figures, marketing plans, customer lists and data,
business plans or methods and the like, which relate in any manner to the actual
or anticipated business or the actual or anticipated areas of research and
development of the Company and its divisions and affiliates, whether or not
protectable by patent or copyright, that have been originated, developed or
reduced to practice by Executive alone or jointly with others during Executive’s
employment with the Company shall be the property of and belong exclusively to
the Company. Executive shall promptly and fully disclose to the Company the
origination or development by Executive of any such material and shall provide
the Company with any information that it may reasonably request about such
material. Either during the subsequent to Executive’s employment, upon the
request and at the expense of the Company or its nominee, and for no
remuneration in addition to that due Executive pursuant to Executive’s
employment by the Company, but at no expense to

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 17 of 28



--------------------------------------------------------------------------------

Executive, Executive agrees to execute, acknowledge, and deliver to the Company
or its attorneys any and all instruments which, in the judgment of the Company
or its attorneys, may be necessary or desirable to secure or maintain for the
benefit of the Company adequate patent, copyright, and other property rights in
the United States and foreign countries with respect to any such inventions,
improvements, ideas, concepts, or original works of authorship embraced within
this Agreement.

5.9 Return of Documents, Equipment, Etc. All writings, records, and other
documents and things comprising, containing, describing, discussing, explaining,
or evidencing any Confidential Information, and all equipment, components,
parts, tools, and the like in Executive’s custody or possession that have been
obtained or prepared in the course of Executive’s employment with the Company
shall be the exclusive property of the Company, shall not be copied and/or
removed from the premises of the Company, except in pursuit of the business of
the Company, and shall be delivered to the Company, without Executive retaining
any copies, upon notification of the termination of Executive’s employment or at
any other time requested by the Company. The Company shall have the right to
retain, access, and inspect all property of Executive of any kind in the office,
work area, and on the premises of the Company upon termination of Executive’s
employment and at any time during employment by the Company upon termination of
Executive’s employment and at any time during employment by the Company to
ensure compliance with the terms of this Agreement.

5.10 Reaffirm Obligations. Upon termination of his employment with the Company,
Executive, if requested by Company, shall reaffirm in writing Executive’s
recognition of the importance of maintaining the confidentiality of the
Company’s Confidential Information and proprietary information, and reaffirm any
other obligations set forth in this Agreement.

5.11 Prior Disclosure. Executive represents and warrants that he has not used or
disclosed any Confidential Information he may have obtained from Company prior
to signing this Agreement, in any way inconsistent with the provisions of this
Agreement.

5.12 Confidential Information of Prior Companies. Executive will not disclose or
use during the period of his employment with the Company any proprietary or
Confidential Information or Copyright Works which Executive may have acquired
because of employment with an employer other than the Company or acquired from
any other third party, whether such information is in Executive’s memory or
embodied in a writing or other physical form.

5.13 Rights Upon Breach. If Executive breaches, any of the provisions contained
in Section 5 of this Agreement (the “Restrictive Covenants”), the Company shall
have the following rights and remedies, each of which rights and remedies shall
be independent of the others and severally enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or in equity:

(a) Specific Performance. The right and remedy to have the Restrictive Covenants
specifically enforced by any court of competent jurisdiction, it being agreed
that any breach of the Restrictive Covenants would cause irreparable injury to
the Company and that money damages would not provide an adequate remedy to the
Company.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 18 of 28



--------------------------------------------------------------------------------

(b) Accounting. The right and remedy to require Executive to account for and pay
over to the Company all compensation, profits, monies, accruals, increments or
other benefits derived or received by Executive as the result of any action
constituting a breach of the Restrictive Covenants.

5.14 Remedies For Violation of Non-Competition or Confidentiality Provisions.
Without limiting the right of the Company to pursue all other legal and
equitable rights available to it for violation of any of the obligations and
covenants made by Executive herein, it is agreed that:

(a) the skills, experience and contacts of Executive are of a special, unique,
unusual and extraordinary character which give them a peculiar value;

(b) because of the business of the Company, the restrictions agreed to by
Executive as to time and area contained in the Agreement are reasonable; and

(c) the injury suffered by the Company by a violation of any obligation or
covenant in the Agreement resulting from loss of profits created by (i) the
competitive use of such skills, experience contacts and otherwise and/or
(ii) the use or communication of any information deemed confidential herein will
be difficult to calculate in damages in an action at law and cannot fully
compensate the Company for any violation of any obligation or covenant in the
Agreement, accordingly:

(d)

(i) the Company shall be entitled to injunctive relief to prevent violations
thereof and prevent Executive from rendering any services to any person, firm or
entity in breach of such obligation or covenant and to prevent Executive from
divulging any confidential information; and

(ii) compliance with the Agreement is a condition precedent to the Company’s
obligation to make payments of any nature to Executive, subject to the other
provisions hereof.

(e) Executive waives any objection to the enforceability of the restrictive
covenants and agrees to be estopped from denying the legality and enforceability
of these provisions.

5.15 Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in duration and geographical
scope and in all other respects. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect without regard to the invalid portions.

5.16 Court Review. If any court determines that any of the Restrictive
Covenants, or any part thereof, is unenforceable because of the duration or
geographical scope of, or scope of activities restrained by, such provision,
such court shall have the power to reduce the duration or scope of such
provision, as the case may be, and, in its reduced form, such provision shall
then be enforceable.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 19 of 28



--------------------------------------------------------------------------------

5.17 Enforceability in Jurisdictions. The Company and Executive intend to and
hereby confer jurisdiction to enforce the Restrictive Covenants upon the courts
of any jurisdiction within the geographical scope of such Restrictive Covenants.
If the courts of any one or more of such jurisdictions hold the Restrictive
Covenants unenforceable by reason of the breadth of such scope or otherwise, it
is the intention of the Company that such determination not bar or in any way
affect the right of the Company to the relief provided above in the courts of
any other jurisdiction within the geographical scope of such Restrictive
Covenants, as to breaches of such Restrictive Covenants in such other respective
jurisdictions, such Restrictive Covenants as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.

5.18 Extension of Post-Employment Restrictions. In the event Executive breaches
Section 5 above, the restrictive time periods contained in those provisions will
be extended by the period of time Executive was in violation of such provisions.

 

6. INDEMNIFICATION

6.1 General. The Company agrees that if Executive is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that Executive is or was a trustee, director or officer of the Company, the
Company, or any predecessor to the Company (including any sole proprietorship
owned by Executive) or any of their affiliates or is or was serving at the
request of the Company, the Company, any predecessor to the Company (including
any sole proprietorship owned by Executive), or any of their affiliates as a
trustee, director, officer, member, employee or agent of another corporation or
a partnership, joint venture, limited liability company, trust or other
enterprise, including, without limitation, service with respect to employee
benefit plans, whether or not the basis of such Proceeding is alleged action in
an official capacity as a trustee, director, officer, member, employee or agent
while serving as a trustee, director, officer, member, employee or agent,
Executive shall be indemnified and held harmless by the Company to the fullest
extent authorized by Texas or Delaware law, as the same exists or may hereafter
be amended, against all Expenses incurred or suffered by Executive in connection
therewith, and such indemnification shall continue as to Executive even if
Executive has ceased to be an officer, director, trustee or agent, or is no
longer employed by the Company and shall inure to the benefit of his heirs,
executors and administrators.

6.2 Expenses. As used in this Section, the term “Expenses” shall include,
without limitation, damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements, and costs, attorneys’ fees, accountants’ fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
expenses of establishing a right to indemnification under this Agreement.

6.3 Enforcement. If a claim or request under this Section 6 is not paid by the
Company or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, Executive may at any time thereafter
bring an arbitration claim

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 20 of 28



--------------------------------------------------------------------------------

against the Company to recover the unpaid amount of the claim or request and if
successful in whole or in part, Executive shall be entitled to be paid also the
expenses of prosecuting such suit. All obligations for indemnification hereunder
shall be subject to, and paid in accordance with, applicable Texas or Delaware
law.

6.4 Partial Indemnification. If Executive is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Executive for the portion of such Expenses to which
Executive is entitled.

6.5 Advances of Expenses. Expenses incurred by Executive in connection with any
Proceeding shall be paid by the Company in advance upon request of Executive
that the Company pay such Expenses, but only in the event that Executive shall
have delivered in writing to the Company (i) an undertaking to reimburse the
Company for Expenses with respect to which Executive is not entitled to
indemnification and (ii) a statement of his good faith belief that the standard
of conduct necessary for indemnification by the Company has been met.

6.6 Notice of Claim. Executive shall give to the Company notice of any claim
made against him for which indemnification will or could be sought under this
Agreement. In addition, Executive shall give the Company such information and
cooperation as it may reasonably require and as shall be within Executive’s
power and at such times and places as are convenient for Executive.

6.7 Defense of Claim. With respect to any Proceeding as to which Executive
notifies the Company of the commencement thereof:

(a) The Company will be entitled to participate therein at its own expense;

(b) Except as otherwise provided below, to the extent that it may wish, the
Company will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Executive, which in the Company’s sole discretion may be regular
counsel to the Company and may be counsel to other officers and directors of the
Company or any subsidiary. Executive also shall have the right to employ his own
counsel in such action, suit or proceeding if he reasonably concludes that
failure to do so would involve a conflict of interest between the Company and
Executive, and under such circumstances the fees and expenses of such counsel
shall be at the expense of the Company.

(c) The Company shall not be liable to indemnify Executive under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent. The Company shall not settle any action or claim in any manner
which would impose any penalty that would not be paid directly or indirectly by
the Company or limitation on Executive without Executive’s written consent.
Neither the Company nor Executive will unreasonably withhold or delay their
consent to any proposed settlement.

6.8 Non-exclusivity. The right to indemnification and the payment of expenses
incurred in defending a Proceeding in advance of its final disposition conferred
in this Section 6 shall not be exclusive of any other right which Executive may
have or hereafter may acquire under any statute or certificate of incorporation
or by-laws of the Company or any subsidiary, agreement, vote of shareholders or
disinterested directors or trustees or otherwise.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 21 of 28



--------------------------------------------------------------------------------

7. LEGAL FEES AND EXPENSES

If any contest or dispute shall arise between the Company and Executive
regarding any provision of this Agreement, the Company shall reimburse Executive
for all legal fees and expenses reasonably incurred by Executive in connection
with such contest or dispute, but only if Executive prevails to a substantial
extent with respect to Executive’s claims brought and pursued in connection with
such contest or dispute. Such reimbursement shall be made as soon as practicable
following the resolution of such contest or dispute (whether or not appealed) to
the extent the Company receives reasonable written evidence of such fees and
expenses. The Company shall advance Executive reasonable attorney’s fees during
any arbitration proceedings if brought by Executive, up to but not to exceed
Three Hundred Thousand Dollars ($300,000).

 

8. BREACH

Executive agrees that any breach of restrictive covenants above cannot be
remedied solely by money damages, and that in addition to any other remedies the
Company may have, the Company is entitled to obtain injunctive relief against
Executive. Nothing herein, however, shall be construed as limiting the Company’s
right to pursue any other available remedy at law or in equity, including
recovery of damages and termination of this Agreement and/or any payments that
may be due pursuant to this Agreement.

 

9. RIGHT TO ENTER AGREEMENT

Executive represents and covenants to Company that he has full power and
authority to enter into this Agreement and that the execution of this Agreement
will not breach or constitute a default of any other agreement or contract to
which he is a party or by which he is bound.

 

10. COMPLIANCE WITH SECTION 409A.

10.1 Separation from Service. Notwithstanding anything to the contrary in this
Agreement, with respect to any amounts payable to Executive under this Agreement
in connection with a termination of Executive’s employment that would be
considered “non-qualified deferred compensation” under Section 409A of the Code,
in no event shall a termination of employment be considered to have occurred
under this Agreement unless such termination constitutes Executive’s “separation
from service” with the Company as such term is defined in Treasury Regulation
Section 1.409A-1(h), and any successor provision thereto (“Separation from
Service”).

10.2 Section 409A Compliance; Payment Delays.

A. Notwithstanding anything to the contrary in this Agreement, to the maximum
extent permitted by applicable law, the severance payments payable to Executive
pursuant to this Agreement shall be made in reliance upon Treasury Regulation
Section 1.409A-1(b)(9)(iii) (relating to separation pay plans) or Treasury
Regulation Section 1.409A-1(b)(4) (relating to short-term deferrals). However,
to the extent any such payments are treated as

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 22 of 28



--------------------------------------------------------------------------------

“non-qualified deferred compensation” subject to Section 409A of the Code, and
if Executive is deemed at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then
to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited payment under Section 409A(a)(2)(B)(i) of the Code, such portion of
Executive’s termination benefits shall not be provided to Executive prior to the
earlier of (i) the expiration of the six-month period measured from the date of
Executive’s Separation from Service or (ii) the date of Executive’s death. Upon
the earlier of such dates, all payments deferred pursuant to this Section 10
(including interest on any such payments, at the prime interest rate, as
published in The Wall Street Journal, over the period such payments are
deferred) shall be paid in a lump sum to Executive (or Executive’s estate).

B. The determination of whether Executive is a “specified employee” for purposes
of Section 409A(a)(2)(B)(i) of the Code as of the time of his Separation from
Service shall be made by the Company in accordance with the terms of
Section 409A of the Code, and applicable guidance thereunder (including without
limitation Treasury Regulation Section 1.409A-1(i) and any successor provision
thereto).

10.3 Section 409A; Separate Payments. This Agreement is intended to be written,
administered, interpreted and construed in a manner such that no payment or
benefits provided under the Agreement become subject to (a) the gross income
inclusion set forth within Section 409A(a)(1)(A) of the Code or (b) the interest
and additional tax set forth within Section 409A(a)(1)(B) of the Code
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties. Notwithstanding the preceding, in no event
shall the Company be required to provide a tax gross up payment to or otherwise
reimburse Executive with respect to Section 409A Penalties. For purposes of
Section 409A of the Code (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that Executive
may be eligible to receive under this Agreement shall be treated as a separate
and distinct payment and shall not collectively be treated as a single payment.

10.4 In-kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement or in any Company policy with respect to such
payments, in-kind benefits and reimbursements provided under this Agreement
during any tax year of Executive shall not affect in-kind benefits or
reimbursements to be provided in any other tax year of Executive and are not
subject to liquidation or exchange for another benefit. Notwithstanding anything
to the contrary in this Agreement, reimbursement requests must be timely
submitted by Executive and, if timely submitted, reimbursement payments shall be
made to Executive as soon as administratively practicable following such
submission in accordance with the Company’s policies regarding reimbursements,
but (except as provided below in Section 10.5) in no event later than the last
day of Executive’s taxable year following the taxable year in which the expense
was incurred. This Section 10.4 shall only apply to in-kind benefits and
reimbursements that would result in taxable compensation income to Executive.

10.5 Reformation. If any provision of this Agreement would cause Executive to
occur any additional tax under Code Section 409A, the parties will in good faith
attempt to reform the provision in a manner that maintains, to the extent
possible, the original intent of the applicable provision without violating the
provision of Code Section 409A.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 23 of 28



--------------------------------------------------------------------------------

11. ENFORCEABILITY

The agreements contained in the restrictive covenant provisions of Section 5
this Agreement are independent of the other agreements contained herein.
Accordingly, failure of the Company to comply with any of its obligations
outside of such Sections do not excuse Executive from complying with the
agreements contained herein.

 

12. SURVIVABILITY

The agreements contained in Section 5 shall survive the termination of this
Agreement for any reason.

 

13. ASSIGNMENT

This Agreement cannot be assigned by Executive. The Company may assign this
Agreement only to a successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and
assets of the Company provided such successor expressly agrees in writing
reasonably satisfactory to Executive to assume and perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession and assignment had taken place. Failure of the Company
to obtain such written agreement prior to the effectiveness of any such
succession shall be a material breach of this Agreement.

 

14. BINDING AGREEMENT

Executive understands that his obligations under this Agreement are binding upon
Executive’s heirs, successors, personal representatives, and legal
representatives.

 

15. NOTICES

All notices pursuant to this Agreement shall be in writing and sent certified
mail, return receipt requested, addressed as set forth below, or by delivering
the same in person to such party, or by transmission by facsimile to the number
set forth below. Notice deposited in the United States Mail, mailed in the
manner described hereinabove, shall be effective upon deposit. Notice given in
any other manner shall be effective only if and when received:

If to Executive:

Douglas G. Smith

12006 Cobblestone

Houston, TX 77024

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 24 of 28



--------------------------------------------------------------------------------

If to Company:

Offshore Group Investment Limited

c/o Vantage Energy Services, Inc.

777 Post Oak Blvd., Suite 800

Houston, TX 77056

 

16. GENERAL RELEASE OF CLAIMS AGAINST VANTAGE DRILLING COMPANY

Executive, on behalf of himself and his heirs, executors, administrators,
successors and assigns, irrevocably and unconditionally releases, waives and
forever discharges Vantage Drilling Company and its present and former agents,
employees, managers, officers, directors, attorneys, stockholders, plan
fiduciaries, assigns, representatives, executives and all other persons or
entities acting by, through or in concert with any of them (the “Released
Parties”) from all claims, demands, actions, causes of action, charges,
complaints, liabilities, obligations, promises, sums of money, agreements,
representations, controversies, disputes, damages, suits, right, sanctions,
costs (including attorneys’ fees), losses, debts and expenses of any nature
whatsoever, whether known or unknown, fixed or contingent, which Executive has,
had or may ever have against the Released Parties arising out of, concerning or
related to his employment with Vantage Drilling Company and its affiliates, from
the beginning of time and up to and including the date Executive executes this
Agreement. This includes, without limitation, (i) law or equity claims;
(ii) contract (express or implied) or tort claims; (iii) claims arising under
any federal, state or local laws of any jurisdiction that prohibit age, sex,
race, national origin, color, disability, religion, veteran, military status,
sexual orientation or any other form of discrimination, harassment, hostile work
environment or retaliation (including, without limitation, the Older Workers
Benefit Protection Act, the Americans with Disabilities Act of 1990, the
Americans with Disabilities Act Amendments of 2008, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Acts of 1866
and/or 1871, 42 U.S.C. Section 1981, the Rehabilitation Act, the Family and
Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection
Act, the Worker Adjustment and Retraining Notification Act, the Equal Pay Act of
1963, the Lilly Ledbetter Fair Pay Act, the Uniformed Services Employment and
Reemployment Rights Act of 1994, Section 1558 of the Patient Protection and
Affordable Care Act of 2010, the Consolidated Omnibus Budget Reconciliation Act
of 1985, the “Texas Commission on Human Rights Act” or Chapter 21 of the Texas
Labor Code, or any other federal, state or local laws of any jurisdiction);
(iv) claims under any other federal, state, local, municipal or common law
whistleblower protection, discrimination, wrongful discharge, anti-harassment or
anti-retaliation statute or ordinance; (v) claims arising under ERISA; or
(vi) any other statutory or common law claims related to Executive’s employment
with Vantage Drilling Company and its affiliates. Executive further represents
that, as of the date of his execution of this Agreement, he has not been the
victim of any illegal or wrongful acts by any of the Released Parties,
including, without limitation, discrimination, retaliation, harassment or any
other wrongful act based on sex, age, or any other legally protected
characteristic. Notwithstanding the foregoing, this Agreement specifically does
not release any claim or cause of action by or on behalf of Executive (or his
beneficiary) with respect to (a) Executive’s right to indemnification or to be
held harmless pursuant to applicable corporate governance documents, director
and officer indemnification agreements and/or applicable laws,

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 25 of 28



--------------------------------------------------------------------------------

(b) any outstanding restricted stock award, other outstanding equity award or
equity interest in Vantage Drilling Company, or (c) any claim for accrued
compensation or employee benefits from Vantage Drilling Company that have not
been assumed by the Company.

 

17. WAIVER

No waiver by either party to this Agreement of any right to enforce any term or
condition of this Agreement, or of any breach hereof, shall be deemed a waiver
of such right in the future or of any other right or remedy available under this
Agreement. Executive’s or the Company’s failure to insist upon strict compliance
with any provision hereof or any other provision of this Agreement or the
failure to assert any right Executive or the Company may have hereunder,
including, without limitation, the right of Executive to terminate employment
for Good Reason pursuant to Section 3.1.E. hereof (subject to the requirements
of Section 3.1.E. hereof), shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.

 

18. SEVERABILITY

If any provision of this Agreement is determined to be void invalid,
unenforceable, or against public policy, such provisions shall be deemed
severable from the Agreement, and the remaining provisions of the Agreement will
remain unaffected and in full force and effect. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

19. ARBITRATION

In the event any dispute arises out of Executive’s employment with or by the
Company, or separation/termination therefrom, whether as an employee, which
cannot be resolved by the Parties to this Agreement, such dispute shall be
submitted to final and binding arbitration. The arbitration shall be conducted
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association (“AAA”). If the Parties cannot agree on
an arbitrator, a list of seven (7) arbitrators will be requested from AAA, and
the arbitrator will be selected using alternate strikes with Executive striking
firm. The cost of the arbitration will be shared equally by Executive and the
Company; provided, however, the Company shall promptly reimburse Executive for
all costs and expenses incurred in connection with any dispute in an amount up
to, but not exceeding 20 percent of Executive’s Base Salary unless such
termination was for Cause in which event Executive shall not be entitled to
reimbursement unless and until it is determined he was terminated other than for
Cause. Arbitration of such disputes is mandatory and in lieu of any and all
civil causes of action and lawsuits either party may have against the other
arising out of Executive’s employment with the Company, or separation therefrom.
Such arbitration shall be held in Houston, Texas. This provision shall not,
however, preclude the Company from obtaining injunctive relief in any court of
competent jurisdiction to enforce Section 5 of this Agreement.

 

20. ENTIRE AGREEMENT

The terms and provisions contained herein shall constitute the entire agreement
between the parties with respect to Executive’s employment with the Company
during the Employment

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 26 of 28



--------------------------------------------------------------------------------

Period. This Agreement replaces and supersedes the Previous Agreement and any
and all existing agreements entered into between Executive and the Company
relating generally to the same subject matter, if any, and shall be binding upon
Executive’s heirs, executors, administrators, or other legal representatives or
assigns.

 

21. SECTION HEADINGS

The section headings in this Agreement are for convenience of reference only,
and they form no part of this Agreement and shall not affect its interpretation.

 

22. MODIFICATION OF AGREEMENT

This Agreement may not be changed or modified or released or discharged or
abandoned or otherwise terminated, in whole or in part, except by an instrument
in writing signed by Executive and an officer or other authorized executive of
the Company.

 

23. UNDERSTANDING OF AGREEMENT

Executive represents and warrants that he has read and understood each and every
provision of this Agreement, and Executive understands that he has the right to
obtain advice from legal counsel of choice, if necessary and desired, in order
to interpret any and all provisions of this Agreement, and that Executive has
freely and voluntarily entered into this Agreement.

 

24. GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas.

 

25. WITHHOLDING

All payments hereunder shall be subject to any required withholding of Federal,
state and local taxes pursuant to any applicable law or regulation.

 

26. JURISDICTION AND VENUE.

With respect to any litigation regarding this Agreement, Executive agrees to
venue in the state or federal courts in Harris County, Texas and agrees to waive
and does hereby waive any defenses and/or arguments based upon improper venue
and/or lack of personal jurisdiction. By entering into this Agreement, Executive
agrees to personal jurisdiction in the state and federal courts in Harris
County, Texas.

 

27. NO PRESUMPTION AGAINST INTEREST.

This Agreement has been negotiated, drafted, edited and reviewed by the
respective parties, and therefore, no provision arising directly or indirectly
herefrom shall be construed against any party as being drafted by said party.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 27 of 28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

OFFSHORE GROUP INVESTMENT LIMITED By:  

 

Title:  

 

EXECUTIVE

 

Douglas G. Smith

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Signature Page